Citation Nr: 0125931	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  99-17 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from February 1963 to 
June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The record reflects that the appellant requested a personal 
hearing at the RO before a traveling Member of the Board.  
The appellant was thereafter scheduled for a Travel Board 
hearing, and notice of the same was forwarded to him.  The 
record reflects that the appellant did not appear on the 
scheduled hearing date.  In October 2001, the Board reviewed 
the appellant's motion requesting a new hearing in this 
matter, and upon finding that good cause was shown for the 
failure to appear for the scheduled hearing, granted the 
appellant's motion in accordance with the provisions of 38 
C.F.R. § 20.704(d).

Accordingly, this matter is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for a 
personal hearing at the RO before a Member of 
the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The appellant need take no action unless otherwise 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



